DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a Continuation of earlier application 15/905,697 filed 26 February 2018, now U.S. Patent 10,407,601 and claims the benefit of provisional U.S. application 62/463,030 filed 24 February 2017.

Election/Restrictions
Applicant’s election without traverse of the composition of Claims 1-10 in the reply filed on 19 January 2021 is acknowledged.

Status of the Claims
Claims 1-20 are pending and presented for examination.
Claims 11-20 are withdrawn from consideration 
Claims 1-10 are presented for examination and rejected as set forth below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,407,601.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘601 patent simply require components in excess of those recited by the instant claims which comprise the fluid matrix and ooids of defined particle size, roundness, and aspect ratio, and otherwise anticipate the broader claims of the instant application.

Allowable Subject Matter
While not presently allowable in view of the rejections above, once the appropriate Terminal Disclaimer is filed the claims will be in condition for allowance.  The following is a statement of reasons for the indication of allowable subject matter:  
Applicants claims, directed to fluid compositions containing abrasive ooids (layered sedimentary grains of calcium carbonate-containing materials) having a defined particle size.  Applicants distinguish the instantly claimed fluids from alternative industrial compositions, explaining how the fluids of the instant claims are those compositions suitable to be applicable to various components of the body.  See, e.g., [00059].  This distinguishes these compositions from ooid compositions such as polyester molding compounds, (Lamond, U.S. 5,102,465), carbon sequestration materials (Constantz U.S. PGPub. 2018/0280869), compositions associated with oil production materials and methods (Haroun U.S. PGPub. 2013/0277046), and even ooid-containing abrasive solids (Stubbs, U.S. 6,080,215).  In addition, ooids, as well as related shell-coated calcium carbonate particles utilized in commercial products tend to not only be processed, but diminutized to a particle size range falling well outside that set forth by the instant claims.  See, e.g., Shaw (U.S. PGPub. 2012/0264865), JP59-152306 (of record in parent ‘697 application), See In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (to properly teach away from a proposed modification to the prior art, the disclosure should criticize, discredit, or otherwise discourage the solution claimed….").  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613